Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 30, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147256 & (17)(18)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 147256
                                                                     COA: 312756
                                                                     Wayne CC: 06-004368-FC
  DUQUIL DION LOVE,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 31, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motions to remand and to appoint counsel are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 30, 2013
         h0923
                                                                                Clerk